DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior a/Matthew E. Hoban/                                  Primary Examiner, Art Unit 1734                                                                                                                                                                      rt relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claims 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000-119063A to Oya et al. (hereinafter Oya), provided in the IDS filed 7/29/21, using a machine translation.
Regarding claim 33, Oya disclose the process for preparing a porous ceramic body (para [0008]), the process comprising:
decomposing pore-forming particles from a green body by heating the green body (para [0023]), the green body having been formed by injection molding a mixture of a ceramic material powder, a binder material, and pore-forming particles (para [0019]), and the binder material having been substantially extracted from the injection molded green body (at 250 C) prior to decomposing the pore-forming particles (at 450 C, para [0058]); and
sintering the green body to form the porous ceramic body, wherein sintering the green body follows decomposing the pore-forming particles from the green body (para [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 6-16, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 5834840 to Robbins et al. (hereinafter Robbins). 
Regarding claim 1, Robbins discloses a process for preparing a porous ceramic body (col 26, ln 54-55), the process comprising:
forming a green body (col 14, ln 15-19) comprising a mixture of a ceramic material powder, a binder material (col 14, ln 38-46), and pore-formers (polystyrene, col 14, ln 53 or PMMA, col 16, ln 1-3) wherein the polymer pore-former is selected from powder, liquid, wax or other forms (col 14, ln 5-6).  It would be obvious to one of ordinary skill in the art to select powder pore-formers to facilitate formation of a pore structure with the desired shapes and sizes (col 18, ln 60-67).
Robbins further discloses extracting the binder material from the green body by heating the green body at a preliminary pre-firing temperature (270-300 C, col 15, ln 1-6); 
decomposing the pore-forming particles by heating the green body at an intermediate pre-firing temperature that is higher than the preliminary pre-firing temperature (500 C, col 15, ln 6-7);  

sintering the green body at a sintering temperature (1200 to 1400 C, col 16, ln 35-40) that is higher than the final pre-firing temperature to form the porous ceramic body.

Regarding claims 2 and 3, Robbins discloses the process of claim 1, wherein forming the green body includes injection molding the mixture (col 9, ln 65), wherein injection molding is to net shape (col 53, ln 14-16).

Regarding claims 6 and 7, Robbins discloses the process of claim 1, wherein the binder material is a wax (col 14, ln 5-6) and wherein the pore-forming particles are PMMA particles (col 16, ln 1-3). 

Regarding claim 8, Robbins discloses the process of claim 1, but is silent regarding the limitation “wherein the pore-forming particles have an average diameter between 5 µm and 15 µm”.  However, it would be obvious to one of ordinary skill in the art to control the size of the pore-forming particles to provide a uniform pore structure containing pores of the desired size (col 18, ln 60-66).

Regarding claim 9, Robbins discloses the process of claim 1, wherein the preliminary pre-firing temperature is about 270 to 300 C (col 15, ln 1-4), which overlaps 

Regarding claim 10, Robbins discloses the process of claim 1, wherein the preliminary pre-firing temperature is about 270 to 300 C (col 15, ln 1-4).  About 300 C is so closes as to constitute overlap with the lower limit of instantly claimed range 310°C and 370°C.  See MPEP 2144.05(I), cited above which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Also see MPEP 2144.05(II)(A) which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  

Regarding claims 11 and 12, Robbins discloses the process of claim 1, wherein the intermediate pre-firing temperature is about 500 C (col 15, ln 6-7), which falls within the instantly claimed ranges of between 450°C and 550°C and between 475°C and 525°C.

Regarding claim 13, Robbins discloses the process of claim 1, wherein the final pre-firing temperature is about 750 to 850 C (col 15, ln 14-16), which overlaps the instantly claimed range of between 600°C and 800°C.

claim 14, Robbins discloses the process of claim 1, wherein the final pre- firing temperature is about 750 to 850 C (col 15, ln 14-16).  750 C is so close as to constitute overlap with the upper limit of the instantly claimed range of between 675°C and 725°C.  See MPEP 2144.05(I) and MPEP 2144.05(II)(A), cited above. 

Regarding claims 15 and 16, Robbins discloses the process of claim 1, wherein the sintering temperature is 1200 to 1400 C (col 16, ln 35-10), which falls within the instantly claimed range of between 1025°C and 1485°C and overlaps the instantly claimed range of 1225°C and 1285°C. See MPEP 2144.05(I) and MPEP 2144.05(II)(A), cited above. 

Regarding claim 33, Robbins discloses a process for preparing a porous ceramic body (col 26, ln 54-55), the process comprising:
decomposing pore-forming particles from a green body by heating the green body (col 15, ln 1-6) and the binder material having been substantially extracted from the injection molded green body prior to decomposing the pore-formers (col 15, ln 6-10), the green body having been formed by injection molding (col 9, ln 65), a mixture of a ceramic material powder, a binder material, and pore-formers (polystyrene, col 14, ln 53 or col PMMA col 16, ln 1-3) wherein the polymer pore-former is selected from powder, liquid, wax or other forms (col 14, ln 5-6).  It would be obvious to one of ordinary skill in the art to select powder pore-formers to facilitate formation of a pore structure with the desired shapes and sizes (col 18, ln 60-67).


Regarding claim 34, Robbins discloses the process of claim 33, wherein decomposing the pore-forming particles is performed by heating the green body at an intermediate pre-firing temperature (500 C, col 15, ln 6-7), and wherein sintering is performed by heating the green body at a sintering temperature that is higher than the intermediate pre-firing temperature (1200 to 1400 C, col 16, ln 36-40); the process further comprising removing residual organic materials from the green body, after decomposing and prior to sintering, by heating the green body at a final pre-firing temperature (750 to 850 C, col 15, ln 14-16) that is higher than the intermediate pre-firing temperature and lower than the sintering temperature.

Claims 1-6, 8-17, 24-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 5340510 A to Bowen in view of US 5434102 A to Watanabe et al. (hereinafter Watanabe).
Regarding claims 1, Bowen discloses a process for preparing a porous ceramic body (col 7, ln 9-13) having piezoelectric and dielectric properties (col 8, ln 25-28), the process comprising:
forming a green body comprising a mixture of a ceramic material powder, a binder material (wax), and pore-forming particles (polypropylene or polyethylene, col 4, ln 57-65); 

sintering the green body at a sintering temperature that is higher than the pre- firing temperature to form the porous ceramic body (col 6, ln 26-29).
Bowen fails to expressly disclose the steps of 
extracting the binder material from the green body by heating the green body at a preliminary pre-firing temperature; 
decomposing the pore-forming particles by heating the green body at an intermediate pre-firing temperature that is higher than the preliminary pre-firing temperature; 
removing residual organic materials from the green body by heating the green body at a final pre-firing temperature that is higher than the intermediate pre-firing temperature; and 
sintering the green body at a sintering temperature that is higher than the final pre- firing temperature to form the porous ceramic body.
However, Watanabe does teach a method of making a ceramic with dielectric properties (col 4, ln 50-56) by mixing precursors including organic precursors (col 11, ln 1-8) and employing a multistep heating process at multiple temperatures between 150 and 400 C (col 13, ln 41-54) that removes organic materials at a preliminary pre-firing temperature and an intermediate pre-firing temperature (for multiple heating steps, col 13, ln 49-51), followed by heating at a final pre-firing temperature between 500 and 800 C (col 13, ln 60-65), which is then followed by a sintering step at a higher temperature (col 14, ln 40-43).


Regarding claims 2 and 3, Bowen in view of Watanabe discloses the process of claim 1.  Bowen further discloses wherein forming the green body includes injection molding the mixture (col 3, ln 25-28), wherein injection molding is to net shape (col 3, ln 16-17).

Regarding claims 4 and 5, Bowen in view of Watanabe discloses the process of claim 1.  Bowen further discloses wherein the porous ceramic body is a piezoelectric composite body (col 3, ln 16-18), wherein the ceramic material powder is a PZT powder (col 4, ln 16-18).

Regarding claim 6, Bowen in view of Watanabe discloses the process of claim 1. Bowen further discloses wherein the binder material is a wax (col 4, ln 68).

Regarding claim 8, Bowen in view of Watanabe discloses the process of claim 1, but is silent regarding the limitation “wherein the pore-forming particles have an average diameter between 5 µm and 15 µm”.  However, it would be obvious to one of ordinary 

Regarding claims 9-14, Bowen in view of Watanabe discloses the process of claim 1. Bowen further discloses wherein at least one of the pre-firing temperatures is between 300 and 700 C (col 6, ln 3-10), which overlaps the instantly claimed ranges of a preliminary pre-firing temperature between 290°C and 390°C and between 310°C and 370°C, an intermediate pre-firing temperature between 450°C and 550°C and between 475°C and 525°C, and a final pre-firing temperature between 600°C and 800°C and between 675°C and 725°C.  See MPEP 2144.05(I) and MPEP 2144.05(II)(A), cited above.

Regarding claims 15 and 16, Bowen in view of Watanabe discloses the process of claim 1. Bowen further discloses wherein the sintering temperature is 1100 to 1400 C (col 6, ln 26-29), which falls completely within the instantly claimed range of between 1025°C and 1485°C and overlap the instantly claimed range of between 1225°C and 1285°C. See MPEP 2144.05(I) and MPEP 2144.05(II)(A), cited above.

Regarding claim 17, Bowen in view of Watanabe discloses the process of claim 1. Bowen further discloses further including sealing the green body in a Pb atmosphere after the final pre-firing and before the sintering (col 6, ln 26-29).

claim 24, Bowen discloses a process for preparing a piezoelectric or electrostrictive acoustic transducer (col 3, ln 16-19), the process comprising:
preparing the porous ceramic body according to the process of claim 1 (as discussed above in the rejection of claim 1 over Bowen in view of Watanabe); and
electroding the sintered, porous ceramic body at opposing surfaces of the sintered, porous ceramic body to form a piezoelectric or electrostrictive acoustic transducer (col 3, ln 60-63).

Regarding claims 25 and 26, Bowen in view of Watanabe discloses the process of claim 24.  Bowen further discloses wherein forming the green body includes injection molding the mixture (col 3, ln 25-28), wherein injection molding is to net shape (col 3, ln 16-17).

Regarding claim 27, Bowen in view of Watanabe discloses the process of claim 24.  Bowen further discloses wherein electroding is performed with the opposing surfaces of the sintered, porous ceramic body being substantially non-porous (col 6, ln 53-58).

Regarding claim 28, Bowen in view of Watanabe discloses the process of claim 24.  Bowen further discloses attaching at least one backing layer (ceramic base) to the acoustic transducer (col 7, ln 3-4).

claim 29, Bowen in view of Watanabe discloses the process of claim 24.  Bowen further discloses encapsulating the acoustic transducer in a polymeric material (col 3, ln 52-55).

Regarding claim 30, Bowen in view of Watanabe discloses the process of claim 24.  Bowen further discloses wherein the sintered, porous ceramic body is a piezoelectric ceramic body (col 3, ln 15-25), the process further comprising poling the sintered, porous ceramic body by applying an electric field (col 3, ln 60-63).

Regarding claim 31, Bowen in view of Watanabe discloses the process of claim 24.  Bowen further discloses wherein the electroding results in the piezoelectric or electrostrictive acoustic transducer exhibiting a 1-3 or 2-2 piezocomposite connectivity (col 3, ln 60-68).

Regarding claim 33, Bowen discloses a process for preparing a porous ceramic body (col 7, ln 9-13) having piezoelectric and dielectric properties (col 8, ln 25-28), the process comprising:
extracting and decomposing pore-forming particles from a green body by heating the green body (col 6, ln 3-8), the green body having been formed by injection molding (col 3,ln 25-28) a mixture of a ceramic material powder, a binder material (wax), and pore-forming particles (polypropylene or polyethylene, col 4,ln 57-65), and 

the binder material having been substantially extracted from the injection molded green body prior to decomposing the pore-forming particles.
However, Watanabe does teach a method of making a ceramic with dielectric properties (col 4, ln 50-56) by mixing precursors including organic precursors (col 11, ln 1-8) and employing a multistep heating process at multiple temperatures between 150 and 400 C (col 13, ln 41-54) that removes organic materials at a preliminary pre-firing temperature and an intermediate pre-firing temperature (for multiple heating steps, col 13, ln 49-51), followed by heating at a final pre-firing temperature between 500 and 800 C (col 13, ln 60-65), which is then followed by a sintering step at a higher temperature (col 14, ln 40-43).
It would be obvious to one of ordinary skill in the art to employ the multi-step pre-firing process of Watanabe in the Bowen burnout process to substantially extract the binder form the injection molded green body prior to decomposing the pore-forming particles and thereby facilitate nondestructive burnout that completely removes all binder and pore formers while leaving no deleterious residue (Bowen, col 4, ln 63-67) in a manner that leaves no cracks or voids in the burned out body (Bowen, col 6, ln 8-17 and Watanabe, col 13, ln 51-54). 

Regarding claim 34, Bowen in view of Watanabe discloses the process of claim 33.  Watanabe further teaches wherein decomposing the pore-forming particles is .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of US 4970057 A to Willkens et al. (hereinafter Willkens).
Regarding claim 19, Robbins discloses the process of claim 1, but fails to expressly disclose sintering the green body by placing the green body on an Al2O3 setter.
However, Willkens does teach sintering an RBSN (col 4, ln 65-68) by placing the green body on an Al2O3 (alumina) setter (col 5, ln 17-20). 
It would be obvious to one of ordinary skill in the art to employ a conventional, refractory Al2O3 setter as set forth in Willkens in the Robbins sintering process to facilitate sintering RBSN (col 7, ln 54-56) at high temperatures without risk of contaminating the RBSN (col 27, 62-64).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Watanabe and further in view of US 5112433 to Dawson et al. (hereinafter Dawson).
Regarding claim 18, Bowen in view of Watanabe discloses the process of claim 1 but fails to expressly disclose wherein at least one of extracting the binder material, decomposing the pore-forming particles, and removing the residual organic materials includes immersing the green body in a stabilized zirconia or Zircon (ZrSiO4) sand bath.
However, Dawson does teach a method of making a PZT ceramic (col 20, ln 5) wherein the green body is immersed in a zircon sand bath during heating (col 20, ln 17-18).
It would be obvious to one of ordinary skill in the art to employ the zircon sand bath of Dawson during at least one of the heating steps selected from extracting the binder material, decomposing the pore-forming particles, and removing the residual organic materials to facilitate removal of the organic materials while preserving the Zr in the PZT during high temperature processing.

Regarding claim 19, Bowen in view of Watanabe discloses the process of claim 1 but fails to expressly disclose sintering the green body by placing the green body on an Al2O3 setter.
However, Dawson does teach sintering a PZT green body  (col 20, ln 5) by placing the green body on an Al2O3 (alumina) setter (col 20, ln 17-20). 
It would be obvious to one of ordinary skill in the art to employ a conventional, refractory Al2O3 setter as set forth in Dawson in the Bowen process to facilitate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/L.E./           Examiner, Art Unit 1734